Judgment unanimously affirmed. Memorandum: Defendant did not preserve for review his contention that his convictions under indictment No. 89-1415 must be reversed (see, CPL 470.05 [2]; People v Lopez, 71 NY2d 662, 665-666; People v Bouges, 129 AD2d 967). Moreover, defendant waived his right to appeal this issue as part of his plea bargain (see, People v Seaberg, 74 NY2d 1, 7, 10). In any event, the record establishes that defendant did in fact knowingly and voluntarily plead guilty to each count of the indictment. (Appeal from Judgment of Erie County Court, D’Amico, J.—Grand Larceny, 4th Degree.) Present—Doerr, J. P., Boomer, Green, Pine and Davis, JJ.